Exhibit 10.1

 

 GOLDEN MINERALS COMPANY

2013 KEY EMPLOYEE LONG-TERM INCENTIVE PLAN

UNIT GRANT AGREEMENT

 

THIS UNIT GRANT AGREEMENT (this “Agreement”), is made as of the ____ day of
_______, 20____ (the “Grant Date”), between Golden Minerals Company, a Delaware
corporation (the “Company”) and __________ (“Executive”).

 

RECITAL

 

The Company desires to retain the services of Executive and encourage and
motivate Executive to contribute to the growth of the Company through the
ownership of units which entitle Executive to the value of a number of shares of
the Company’s common stock, $0.01 par value (“Shares”) equal to the number of
units payable to Executive upon settlement pursuant to the terms and conditions
of the Golden Minerals Company 2013 Key Employee Long-Term Incentive Plan (the
“Plan”) and this Agreement.  Such ownership will provide the Executive with a
more direct stake in the future of the Company and encourage the Executive to
remain with the Company and/or its Affiliates, as applicable. Capitalized terms,
which are not defined herein, shall have the meaning set forth in the Plan.



 

AGREEMENT

 

In consideration of the mutual promises and covenants herein contained, the
parties hereto agree as follows:

 

1.Grant of Units.  The Company hereby grants to Executive ______ Units (the
“Units”) in order to provide compensation to Executive for his services to the
Company, subject to the terms, conditions and restrictions of this Agreement and
the Plan.

 

2.Vesting.  



(a)Executive shall have no rights to any payments with respect to the Units
until the Units have vested according to the Vesting Schedule set forth below.
Vesting is conditioned upon the Continuous Service of the Executive through each
Vesting Date set forth below; provided, however, that Executive’s Units shall
become fully vested if the Executive’s Continuous Service is terminated by
reason of the Executive’s death, Disability or Retirement. In addition, in the
event of a Change of Control, all outstanding Units shall vest in full. For
purposes of this Agreement, “Continuous Service” shall mean the uninterrupted
provision of services as an Employee, with such Continuous Service ending on the
date the Executive ceases to be an Employee. Notwithstanding the foregoing, the
Committee may, by resolution, at any time prior to the Executive’s termination
of employment, choose to alter the above definition of “Continuous



--------------------------------------------------------------------------------

 



Service” for all purposes of this Agreement to be as defined in Section 2(i) of
the Plan, but only if such change would not be materially adverse to the
existing rights of the Executive.

 

(b)If the Executive’s Continuous Service is terminated during the vesting
period, the Executive’s remaining unvested Units (after giving effect to any
accelerated vesting provided in Section 2(a) above) shall terminate and become
forfeited.

 

Number:[*]

Grant Date:[*]

Vesting Schedule:[*]

 

3.Payment of Vested Units. 

 

(a)Payment in respect of Executive’s vested Units is subject to a mandatory
Deferral Direction and shall be paid at the time set forth in Section 7(b) or
Section 13 (if applicable) of the Plan (the “Payment Date”) (generally upon the
earliest to occur of (i) a 409A Change of Control and the later of (A) the date
of Executive’s Separation from Service and (B) the Vesting Date of the Units as
set forth above).

 

(b)On the Payment Date, the Executive shall be entitled to receive an amount
determined in accordance with Section 7(c) of the Plan (the “Settlement
Amount”). 

 

(c)The Settlement Amount will generally be payable in cash; however, the Company
has the right in certain circumstances specified in the Plan to pay the
Settlement Amount in Shares under the Company’s Amended and Restated 2009 Equity
Incentive Plan or any other such plan pursuant to which the Company’s Shares are
issuable that has been adopted in accordance with applicable law and applicable
stock exchange rules.

 

(d)Payments made pursuant to Units shall be subject to applicable federal,
state, local and other withholding taxes, and the Company’s obligation to make
payment pursuant to the Units shall be subject to Executive making arrangement
with the Company for the withholding of same.

 

4.No Stockholder Rights. Executive shall not have any rights as a stockholder of
the Company with respect to any Units granted to Executive under this Agreement.

 

5.No Rights; Employment. The grant of Units, execution of this Agreement or the
vesting of any Units shall not confer upon Executive any right to, or guaranty
of, continued employment with Company or any of its subsidiaries, nor in any way
limit the right of Company or such subsidiaries to terminate at any time the
employment of or relationship with the Executive.

 

6.Restrictions on Transfer.  Units, whether or not vested, may not be sold,
assigned, transferred, by gift or otherwise, pledged or hypothecated, or
otherwise disposed of, by operation of law or otherwise, at any time.  Any
attempt to do so shall be null and void. 

 



2

--------------------------------------------------------------------------------

 



 7.Notices.  All notices to Executive or other persons then entitled to receive
payment under this Agreement shall be delivered  to Executive at the Company’s
office or such other address as shall be specified in writing by Executive or
such other person. All notices to Company shall be delivered to the attention of
its Chief Financial Officer at its principal office.

 

8.Governing Law.  The Units shall be construed under and governed by the laws of
the State of Delaware as to all matters, including, but not limited to, matters
of validity, construction, effect and performance.

 

9.Severability.  Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force and effect.

 

10.Entire Agreement, Amendment.  This Agreement and the Plan contain the entire
agreement between the parties hereto relating to the subject matter hereof and
shall not be modified or amended in any way except in a writing signed by all of
the parties hereto. All terms which are not defined in this Agreement shall bear
the meaning ascribed to such terms in the Plan.  This Agreement is made pursuant
to and in accordance with the Plan, and in the event of any conflict or
discrepancy between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall have precedence over any conflicting or discrepant terms
in this Agreement.

 

GOLDEN MINERALS COMPANY

 

 

By:

Name: 

Title: 

 

EXECUTIVE

 

 



Name: 

3

--------------------------------------------------------------------------------